Citation Nr: 1708505	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  06-30 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a rating in excess of 60 percent for post-operative left lower lobectomy for bronchiectasis of the left lower lobe with active chronic bronchitis.

2. Entitlement to total disability based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

This appeal was previously before the Board in September 2010, May 2012, and March 2016. 

The issues of entitlement to service connection for chronic obstructive pulmonary disease, coronary artery disease and hypertension, all to include as secondary to left lower lobectomy for bronchiectasis have been raised by the record in a January 2012 statement, and were referred by the May 2012 and March 2016 Board remands, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016). 

The issues are REMANDED to the AOJ.


REMAND

While a VA examination was conducted in June 2016 with November 2016 addendum, the Board finds this examination inadequate.  The examiner stated that PFT function was performed, but indicated, without explaining why, that the PFT results did not accurately reflect the Veteran's current pulmonary function.  

The examiner also did not conduct a DLCO (SB) test.  By November 2016 addendum, the examiner stated that "DLCO testing was not indicated for Veteran's condition."  If an examiner does not conduct DLCO testing, he or she must state why the test would not be useful or valid in a particular case; the examiner's statement here does not provide adequate explanation.  38 C.F.R. § 4.96.

The examiner should also note, pursuant to the rating criteria, whether there is indication of cor pulmonale (right heart failure), right ventricular hypertrophy, or pulmonary hypertension (shown by Echo or cardiac catheterization), in the treatment records or upon examination of the Veteran.  38 C.F.R. § 4.97, DCs 6601-6844.

Further, Salisbury VAMC records dating from January 2015 indicated that the Veteran suffered from respiratory failure due to methicillin-resistant Streptococcus.  As episode(s) of acute respiratory failure is a part of the ratings criteria for 100 percent, a medical opinion is required to determine the extent to which this respiratory failure is in conjunction with the Veteran's service-connected disability.  

The Veteran's claim for a TDIU is inextricably intertwined with the above claim; consideration of this matter must be deferred pending resolution of this claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit releases for treatment received at Gastonia Memorial Hospital, CMC-Mercy, and CMC-Main dated from December 2014 to the present.

2.  After the above has been completed, please send the claims file to the June 2016 VA examiner for an addendum opinion.  The examiner must note that the claims file was reviewed.  If examination of the Veteran is found to be required to respond to the following inquiries, an examination should be scheduled.

A)  Please note the January 2015 treatment records which indicated that the Veteran suffered from respiratory failure due to methicillin-resistant Streptococcus.  Opine whether this episode constitutes acute respiratory failure caused or aggravated by, or otherwise a manifestation of, the Veteran's service-connected disability.  

B)  Please explain the June 2016 finding that the PFT results did not accurately reflect the Veteran's current pulmonary function.  

C)  Please see November 2016 notation on the examination report that "DLCO testing was not indicated for Veteran's condition."  Please state why the DLCO (SB) test would not be useful or valid in this particular case, or conduct DLCO (SB) testing if applicable.

D)  Please state why exercise capacity testing was not performed as noted on the June 2016 examination report.

E)  The examiner should also note, pursuant to the rating criteria, whether there is indication of cor pulmonale (right heart failure), right ventricular hypertrophy, or pulmonary hypertension (shown by Echo or cardiac catheterization).

2.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




